Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 5/12/22, the Applicant amended claims 1, 2, 5, 7, 8, 10, 15-17, 20 and argued claims 1, 5, and 15 previously rejected in the Office Action dated 6/10/22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/22 and 10/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew, United States Patent Publication 2009/0300509, in view of Chandra et al., United States Patent Publication 2017/0093917 A1, in further view of Fujioka, United States Patent Publication 2015/0101007 (hereinafter “Fujioka”) and Battre et al., United States Patent No 9100337 (hereinafter “Battre”).
Claim 1:
	Mathew discloses: 
	A method comprising:
responsive to the data subject visiting the website (see paragraphs [0035]-[0038]). Mathew teaches response to the data subject visiting the website:
determining, by the computing hardware, a geo-location of a computing device used by the data subject to interact with the website (see paragraphs [0006] and [0064]). Mathew teaches determining a location of the data subject when the data subject is interacting with the particular website;
providing, by the computing hardware, the consent interface for display to the data subject (see paragraph [0040]). Mathew teaches if the requested user-specific information is not included in the user profile, central server may provide a consent UI to the user via a browser of client computer system. This consent UI generated includes open fields for the user to enter the requested user-specific information.

Mathew fails to expressly disclose determining a website parameter prior to the user visiting the page, scanning for cookies and determining the category. 

Chandra discloses:
prior to a data subject visiting a website, determining a website associated with the website (see paragraph [0015]). Chandra teaches prior to the user visiting the webpage, determining website parameter, wherein determining the website parameter associated with the particular website comprises:
determining, by computing hardware, a website cookie that captures data subject information (see paragraph [0015]). Chandra teaches scanning content to determine cookies or tracking available that capture data subject information; and

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to include explicit and implicit consent for cookies for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

	Fujioka discloses:
determining, by the computer hardware, a privacy law based on the website category and the geo-location of the computing device, the privacy law identifying a data processing consent required from the data subject in order for the website cookie to be able to capture data subject information for the data subject (see paragraphs [0004], [0016] and [0017]). Fujioka teaches determining a privacy law based on the use of the device/content and user’s location. Fujioka also teaches the privacy law identifies a content required from the user to be able to collect personal data from the user.
generating, by the computing hardware, consent information based on the privacy law (see paragraph [0017]). Fujioka teaches generating consent information based on the privacy law;
generating, by the computing hardware, the consent interface for the data subject comprising the consent information (see paragraph [0017]). Fujioka teaches generating the consent interface based on the requirements and consent information; and

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew and Chandra to include determining a privacy law and gaining consent. The examiner notes that as Chandra discloses determining website categories and Fujioka discloses determining privacy laws based on determined device and app information, a skilled artisan would have found it obvious to determine privacy laws based on website categories as well as the teachings of Fujioka covered above. One would be motivated to make these modifications for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Fujioka. 

	Matthew, Chandra and Fujioka fail to expressly disclose indicate that the website category has advertisements. 

	Battre discloses:
determining, by the computing hardware, a website category of the particular website based on the website cookie, the website category indicating an absence or a presence of any advertisements on the website (see column 6 lines 44-61). Battre teaches determining what type of cookies are associated with the website such as advertising and if the user wants to enable/disable the advertising cookies. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew, Chandra and Fujioka to include indicating a presence or absence of advertisement for the purpose of being user friendly and allowing the user to enable/disable advertisements, as taught by Battre. 

Claim 2:
	Mathew discloses:
generating the custom consent interface for the data subject comprises positioning a consent request in a particular location within the consent interface (see paragraph [0040] and [0059]). Mathew teaches generating custom consent interface for the data subject and prompting the data subject content via the interface. Mathew also teaches receiving the valid consent and enabling interaction in a particular location. 

Claim 5:
	Mathew discloses:
scanning a website, by the computing hardware, from a plurality of physical locations (see paragraph [0064]). Mathew teaches scanning content to determine cookies available that capture data subject information for different geographical locations; and
identifying, by the computing hardware, a type of technology available on the website for individuals accessing the particular website from each of the plurality of physical locations (see paragraphs [0065] and [0088]). Mathew teaches determining attributes/services available based on the geographical location of the data subject when the data subject is interacting with the particular website;

Mathew fails to expressly disclose a database of regulations based on different countries. 

Chandra discloses:
determining, by the computing hardware, a regulatory requirement for each of the physical locations based on the type of technology, the regulatory requirements comprising respective consent requirements that must be met when providing the type of technology to individuals accessing the website from each of the physical locations (see paragraph [0031]-[0041]). Chandra teaches databases storing consent requirements and technologies when accessing the website from different countries. Each control has a regulatory requirement such as consent requirement that must be met when providing the technology at that specific country;
generating, by the computing hardware, a consent information for each of the consent notice requirements (see paragraph [0031]). Chandra teaches generating consent information for each consent notice requirement based on the country;
generating, by the computing hardware, a consent interface for each of the plurality of physical locations and for the website, each consent interface comprising consent information corresponding to a respective physical location (see paragraph [0006] and [0031]-[0041]). Chandra teaches applying and configuring the consent interfaces for the multiple locations and storing them in a database;
arranged in a webpage layer according to a respective consent notice requirement (see paragraphs [0047] and [0048]). Chandra teaches the stored consent requirements are arranged in a webpage layer to be accessed based on the user and requirements of the page. 
wherein upon receiving, a request from a first user to access the website from a first physical location of the plurality of physical locations, the first user is prompted to complete a consent interface corresponding to the first physical location (see paragraph [0031]). Chandra teaches receiving a request to access a website from a first location and complete a consent to access the content;
upon receiving a response from the first user via the consent interface corresponding to the first physical location; access is provided to the first user to the website based on the response (see paragraph [0040]). Mathew teaches generating custom consent interface for the data subject and prompting the data subject content via the interface and receiving consent to access the particular website.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to regulation and requirements for different countries for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

Claim 6:
	Mathew discloses:
wherein providing access to the first user based on the response comprises limiting access to the type of technology at the website (see paragraph [0059]). Mathew teaches once the user has granted consent, the user is able to interact with the new technology for the particular website. If the user didn’t grant consent permission then the user only has access to a subset of data.

Claim 7:
	Mathew discloses:
identifying the respective consent information for the first physical location; configuring the respective consent interface for the first physical location based on the respect consent information; identifying the respective consent information for a second physical location; and configuring the respective consent interface for the second physical location based on the respective consent information (see paragraphs [0064] and [0068]). Mathew teaches if the geo-location of the user changes to a second location, then the user must create a new profile and get a new consent.

Claim 8:
	Mathew discloses:
wherein the respective consent information for the first physical location is different than the respective consent information for the second physical location (see paragraph [0061]). Mathew teaches a first consent interface requirement being different than the second consent interface requirement.

Claim 9:	
	Mathew discloses:
wherein the respective consent information for the first physical location comprises a requirement to place a particular interface element in a first position on the respective consent interface (see paragraph [0096]). Mathew teaches the first requirement to place a particular interface element based on the respective consent. 

Claim 10:	
	Mathew discloses:
wherein the respective consent information for the second physical location comprises a requirement to place the particular interface element in a second position on the respective consent interface (see paragraph [0096]). Mathew teaches the second requirement to place a particular interface element based on the respective consent. 

Claims 11-12:
	Mathew discloses:
wherein the second position comprises a second layer of the respective consent interface; wherein the first position comprises a first layer of the respective consent interface (see paragraph [0085]). Chandra teaches multiple consent interface layers based on the country code elements to be included in the user interface may be at different positions on different layers.  

Claim 13:
	Mathew discloses:
receiving a request from the user to utilize a second type of technology on the website; and modifying the respective consent interface in response to the request to utilize the second type of technology on the website based on a respective consent notice requirement associated with the second type of technology (see paragraphs [0047], [0078] ad [0079]). Mathew teaches if the user wants Service A/B then certain changes can make the consent UI to be modified so consent can be requested for Service A/B.

Claim 15:
	Mathews discloses:
receiving, by computing hardware, a request to initiate a transaction between an entity and a data subject (see paragraph [0035]). Mathews teaches receiving a request to initiate a transaction between an entity and data subject;
determining, by computing hardware, a location of a computing device being used by the data subject  (see paragraph [0006]). Mathew teaches determining a location of the data subject when the data subject is interacting with the particular website;
generating a user interface attribute based on the privacy law, the user interface attribute comprising a requirement that a consent interface feature be located at a particular position on a website (see paragraph [0051]). Mathew teaches generating a user interface attribute based on the privacy law wherein format requirements include a position at which the consent is displayed.
providing, by computing hardware, the user interface for consent for display to the data subject to request the consent (see paragraph [0040]). Mathew teaches providing the consent UI to the data subject content via the interface;
receiving, by computing hardware, a request to process the personal data (see paragraphs [0037]). Mathew teaches receiving a request to process personal data;
in response to receiving the request to process the personal data, determining, by computing hardware, whether the data subject provided the consent via the user interface for consent (see paragraph [0037]). Mathew teaches determining is the data subject provided consent; and
in response to determining that the data subject provided the consent, processing personal data (see paragraph [0037]). Mathew teaches processing the pieces of personal data once consent has been granted.

Mathew fails to disclose determining a privacy law related to a transaction and based on a location.

	Fujioka discloses:
determining, by computing hardware, a privacy law related to the transaction and the location (see paragraphs [0004], [0016] and [0017]). Fujioka teaches determining a privacy law based on the use of the device/content and user’s location. Fujioka also teaches the privacy law identifies a content required from the user to be able to collect personal data from the user.
wherein the privacy law identifies a consent required from the data subject in order for the entity to process data associated with the data subject as part of the transaction (see paragraphs [0004], [0016] and [0017]). Fujioka teaches the privacy law identifies a consent required from the user to be able to collect personal data from the user;
generating, by computing hardware, a user interface for consent comprising the user interface attribute (see paragraph [0017]). Fujioka teaches generating consent interface for the data subject based on the attribute and requirements;


Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew and Chandra to include determining a privacy law and gaining consent for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Fujioka. 

Claim 16:
	Mathews discloses:
the transaction involves accessing the website by the data subject (see paragraph [0035]). Mathews teaches accessing a website associated with the entity by the data subject;
generating the user interface for consent comprises:
detecting a plurality of cookies running on the website information (see paragraph [0045]). Mathew teaches scanning content to determine cookies available that capture data subject information; wherein 
generating the user interface for consent is also based on the plurality of cookies (see paragraphs [0045], [0046] and [0096]). Mathew teaches generating the user interface for consent based on the cookies and location.

Claim 17:
	Mathew fails to expressly disclose implicit/explicit consent for cookies.

	Chandra discloses:
the plurality of cookies comprises a first cookie requiring explicit consent by the data subject and a second cookie requiring implicit consent; wherein the user interface comprises a mechanism for capturing the explicit consent by the data subject for the first cookie (see paragraph [0005]). Chandra teaches multiple cookie types and regulations of some countries require an explicit consent from a user before a web server can use cookies while other countries allow implicit consent from a user through a user interface. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew to include explicit and implicit consent for cookies for the purpose of efficiently maintaining online behavioral tracking policies, as taught by Chandra. 

Claim 20:
	Mathew discloses:
wherein the user interface attribute further comprises at least one of: a first consent level requirement associated with the transaction; and a second consent level requirement associated with the location (see paragraph [0029], [0064], and [0065]). Mathew teaches user interface attributes are selected based on a location requirement.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew, in view of Chandra, Fujioka and Battre, in further view of Carpenter, United States Patent No 7424680 B2.
Claim 18:
	Mathew, Chandra, Fujioka and Battre fail to expressly disclose consent to load specific scripts.

	Carpenter discloses:
having the data subject prompted for consent to load specific category of scripts on the website via the user interface for consent; determining, by the computing hardware, whether the data subject provided the consent to load the specific category of scripts; and in response to determining that the user provided the consent to load the specific category of scripts, allowing, by the computing hardware, the specific category of scripts to load on the website (see column 9 lines 50 – column 10 line 2). Carpenter teaches prompting the user for consent to load specific scripts and if consent is granted, then the script is executed. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew, Chandra, Fujioka and Battre to include consent to execute scripts for the purpose of preserving the security of clients accessing control systems, as taught by Carpenter. 

Claim 19:
	Mathew, Chandra, Fujioka and Battre fails to expressly disclose consent to load specific scripts.

	Carpenter discloses:
in response to determining that the data subject did not provide the consent to load the specific category of scripts, blocking the specific category of scripts from loading on the website (see column 9 lines 50 – column 10 line 2). Carpenter teaches determining that the user did not grant access then continuing to block the execution of certain scripts. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mathew, Chandra, Fujioka and Battre to include consent to execute scripts for the purpose of preserving the security of clients accessing control systems, as taught by Carpenter. 

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. 
Claim 1:
Applicant argues Mathew and Chandra do not teach or suggest “determining the category website category” as recited in claim 1.
The Examiner agrees.		
Although Mathew and Chandra are still used in the rejection, Mathew and Chandra are no longer used to teach the argued limitations.

Claim 5:
	Applicant argues Mathew, Chandra and Fujioka taken alone or in combination, fail to teach or suggest these amendments in claims 5 or 15.  
The Examiner disagrees. 
Chandra teaches the stored consent requirements are arranged in a webpage layer to be accessed based on the user and requirements of the page (see paragraphs [0047] and [0048]). These paragraphs describe how the web requests are intercepted and the database is checked before the pages are rendered to the user. Thus, Chandra teaches the amended rejection. 

Claim 15:
Applicant argues Mathew, Chandra and Fujioka taken alone or in combination, fail to teach or suggest these amendments in claims 5 or 15.  
The Examiner disagrees. 
	Mathew teaches generating a user interface attribute based on the privacy law wherein format requirements include a position at which the consent is displayed (see paragraph [0051]). Mathew teaches displaying the indication for cookies and permission for consent to use cookies at particular positions of the webpage. 
	The Applicant in claim 20 previously used a “location requirement” of a consent interface feature. The newly added limitation uses a “particular position” of a consent interface feature. The Examiner interprets those terms as different terms. The amended claims using “particular position” better defines the functions of the limitation. Mathew and Chandra disclose the physical locations of the user based on the geolocations such as country, state, zip, etc. (see the above rejections). Thus, Mathew and the combination of art discloses the amended limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        10/21/22